Judgment, Supreme Court, New York County (James Yates, J., at suppression hearing; Marcy Kahn, J., at jury trial and sentence), rendered December 21, 1998, convicting defendant of robbery in the first degree, and sentencing him to a term of 3 to 6 years, unanimously affirmed.
Since the description provided by the complainant, which included, inter alia, the specific color and brand of shoes defendant was wearing, was sufficiently detailed to warrant the stop and frisk under the totality of the circumstances, defendant’s suppression motion was properly denied. The complainant’s description of defendant was properly admitted at trial for its relevance to the complainant’s ability to observe and remember the events at issue (see, People v Huertas, 75 NY2d 487), which *177was placed in issue by defendant notwithstanding his concession of the issue of identity. We have considered and rejected defendant’s remaining claims. Concur — Tom, J. P., Ellerin, Rubin, Saxe and Buckley, JJ.